DETAILED ACTION
The following Office action concerns Patent Application Number 16/336,723.  Claims 1, 4-6, 8 and 10 are pending in the application.
The declaration of Moon il Jae submitted December 18, 2020 has been considered.
The previous rejection of claims 1, 4-6, 8 and 10 under 35 USC 103 over Yamaguchi in view of Kim and Idota is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al (US 2012/0183850) in view of Kim et al (KR 2016-087353, included in the applicant’s IDS, with citations herein to equiv. US 2017/0338468).
Yamaguchi et al teaches a method of preparing a positive electrode mixture for a lithium battery, the method comprising 
The active material powder has an average diameter of 0.05-1 µm and a tap density of 0.8-3.0 g/cm3 (abstract).  The binder includes polyvinylidene fluoride (par. 71).  The viscosity of the composition is 1-25 Pa∙s (abstract).
Yamaguchi teaches that the composition is prepared by a two-stage mixing process including a first mixing step in a normal mixer and a second mixing step in a high speed stirrer (par. 80-81).  The preliminarily mixing step of Yamaguchi includes combining the above components (equivalent to the adding/mixing step as claimed) and preliminarily mixing the components in a “normal mixer” (equivalent to the first slurry dispersing step as claimed) (par. 80-81).  Yamaguchi further teaches a second high-speed mixing step (equivalent to the second dispersing step as claimed) (par. 80).  

Yamaguchi et al does not teach that the composition includes a dispersing agent.
However, Kim et al teaches a positive electrode active material composition comprising a dispersing agent (par. 14).  The dispersant functions to improve dispersibility of the components of the positive electrode composition and to control viscosity of the composition (par. 42).  The amount of dispersant is 0.1 to 10 parts by weight per 100 parts of the active material (par. 48).  A person of ordinary skill in the art would have been motivated to combine the dispersant of Kim .
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al in view of Kim et al and further in view of Idota et al (US 6,235,427).
Yamaguchi in view Kim teaches a positive electrode composition comprising a conductive agent as described above.  Yamaguchi in view Kim does not teach the size of the conductive agent.
However, Idota et al teaches a positive electrode material comprising a conductive agent such as carbon black having a particle size of 1-15 µm (col. 10, lines 21-47).
Yamaguchi et al teaches a positive electrode composition comprising a conductive agent such as carbon black (par. 68-70). However, Yamaguchi et al is silent regarding the particle size of the conductive agent.  Idota et al teaches a positive electrode material comprising a carbon black conductive agent having a particle size of 1-15 µm (col. 10, lines 21-47).  A person of ordinary skill in the art would have been motivated by design need for particle size to combine the particle size of Idota et al with the method of Yamaguchi in view of Kim in order to obtain a conductive agent having suitable particle size for a positive electrode composition.
Response to Arguments
The applicant argues that Yamaguchi et al does not teach a solid content of 69-74 wt %.  However, Yamaguchi teaches a solid content of 45-90 wt % as discussed above.  The claimed solid content is obvious over the prior art range of 45-90 %.
The applicant argues that Yamaguchi et al does not teach a viscosity of 3.8-11.3 Pa∙s at shear rate of 0.1/s.  However, Yamaguchi teaches a viscosity of 1-25 Pa∙s as discussed above. The claimed viscosity is obvious over the prior art range of 1-25 Pa∙s.
The applicant argues that Yamaguchi et al does not teach a first slurry dispersing step as claimed because the preliminary mixing step of Yamaguchi performs mixing but not dispersing.  However, the preliminarily mixing step of Yamaguchi includes a step of combining the ingredients (which is equivalent to the adding/mixing step as claimed) and a step of preliminarily mixing of the components in a “normal mixer” (which is equivalent to the first slurry dispersing step as claimed) (par. 80-81).  Yamaguchi further teaches a second high-speed mixing step which is equivalent to the second slurry dispersing step as claimed (par. 80).
The applicant argues that the invention provides an unexpected benefit, based on the declaration of Moon il Jae.  The declaration compares viscosity, transfer time and transfer In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  
In particular, comparative example 1 includes only a low speed mixing step, whereas Yamaguchi teaches a low speed mixing step and a high speed mixing step.  Therefore, comparative example 1 does not represent the mixing process taught by Yamaguchi et al.  Comparative examples 2-4 each produce a viscosity which is outside the range taught by Yamaguchi et al.  Therefore, comparative examples 2-4 do not represent the viscosity taught by Yamaguchi.  Since the comparative examples do not represent the teaching of Yamaguchi, they have no probative value for showing an unexpected benefit of the invention over the closest prior art.  
Even if, arguendo, the comparison had been done between the applicant’s invention and the closest prior art, the claims would not be deemed patentable over the references of record because the asserted unexpected benefit of shorter transfer time (higher transfer speed) is not unexpected.  The data in the declaration show that transfer speed increases as viscosity 
The applicant argues that there is not a reasonable expectation of success in achieving the claimed migration rate.  However, the mixer or Yamaguchi, which has a mixing speed range of 0-11,000 rpm, produces a migration rate of 0 to 34.5 m/s, which encompasses the claimed range of 14-27 m/s.  A person of ordinary skill in the art would have a reasonable expectation of success of achieving the claimed migration rate simply by setting the mixing speed within the normal operating range of the mixing device.
Conclusion
No new ground(s) of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 3, 2021